
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. J. RES. 25
		IN THE SENATE OF THE UNITED
		  STATES
		JOINT RESOLUTION
		Granting the consent and approval of
		  Congress to amendments made by the State of Maryland, the Commonwealth of
		  Virginia, and the District of Columbia to the Washington Metropolitan Area
		  Transit Regulation Compact.
	
	
		Whereas
			 the State of Maryland, the Commonwealth of Virginia, and the District of
			 Columbia entered into the Washington Metropolitan Area Transit Regulation
			 Compact in 1960 with the consent of Congress in Public Law No. 86–794, 74 Stat.
			 1031;
		Whereas
			 the State of Maryland, the Commonwealth of Virginia, and the District of
			 Columbia amended titles I and II of the Compact in 1962 and 1990 with the
			 consent of Congress in Public Law No. 87–767, 76 Stat. 764, and Public Law No.
			 101–505, 104 Stat. 1300, respectively;
		Whereas
			 legislation enacted by the State of Maryland (2008 Md. Laws c. 32 and 2009 Md.
			 Laws c. 76) the Commonwealth of Virginia (2007 Va. Acts c. 378 and 2009 Va.
			 Acts c. 540) and the District of Columbia (D.C. Act 17–622) contain amendments
			 to article III of title I of the Compact regarding appointment of members to
			 the Washington Metropolitan Area Transit Commission; and
		Whereas
			 the consent of Congress is required in order to implement such amendments: Now,
			 therefore, be it
		
	
		1.Consent of Congress to compact
			 amendments
			(a)ConsentConsent of Congress is given to the
			 amendments of the State of Maryland, the amendments of the Commonwealth of
			 Virginia, and the amendments of the District of Columbia to article III of
			 title I of the Washington Metropolitan Area Transit Regulation Compact.
			(b)AmendmentsThe amendments referred to in subsection
			 (a) are substantially as follows:
				(1)Section 1(a) is amended to read as
			 follows:
					
						(a)The Commission shall be composed of 3
				members, 1 member appointed by the Governor of Virginia from the Department of
				Motor Vehicles of the Commonwealth of Virginia, 1 member appointed by the
				Governor of Maryland from the Maryland Public Service Commission, and 1 member
				appointed by the Mayor of the District of Columbia from a District of Columbia
				agency with oversight of matters relating to the
				Commission.
						.
				(2)Section 1 is amended by inserting at the
			 end the following:
					
						(d)An amendment to section 1(a) of this
				article shall not affect any member in office on the amendment’s effective
				date.
						.
				2.Right to alter, amend, or
			 repealThe right to alter,
			 amend, or repeal this Act is expressly reserved.
		3.Construction and severabilityIt is intended that the provisions of this
			 compact shall be reasonably and liberally construed to effectuate the purposes
			 thereof. If any part or application of this compact, or legislation enabling
			 the compact, is held invalid, the remainder of the compact or its application
			 to other situations or persons shall not be affected.
		4.Inconsistency of languageThe validity of these amendments to the
			 compact shall not be affected by any insubstantial differences in its form or
			 language as adopted by the State of Maryland, Commonwealth of Virginia and
			 District of Columbia.
		5.Effective
			 dateThis Act shall take
			 effect on the date of enactment of this Act.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
